Title: From Thomas Jefferson to Samuel Smith, 27 August 1808
From: Jefferson, Thomas
To: Smith, Samuel


                  
                     Sir 
                     
                     Monticello Aug. 27. 08.
                  
                  Your letter of July 13. covering a petition on behalf of the Lowries did not get to my hand till the 4th. instant. I immediately took measures to obtain information of the case. the result of these came to my hands only by our last post, & I this day write to mr Dallas to obtain for me a copy of the judgment under which they are held in confinement and which is necessary to be recited in the pardon, as it’s basis. as soon as this is recieved a pardon will be issued. I presume the judgment is to be found in Philadelphia, so that no delay will be incurred by waiting for the copy. Accept my salutations & assurances of respect.
                  
                     Th: Jefferson 
                     
                  
               